Citation Nr: 0402955	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1964 and from October 1965 to October 1967.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the RO.  

FINDINGS OF FACT

1.  A competent, probative PTSD diagnosis is not of record.  

2.  There also is no medical evidence of current mental 
disability of any sort (anxiety, etc.) related to the 
veteran's claimed stressor in service; instead, his current 
mental impairment has been etiologically linked to his 
recurring hypoglycemic condition.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107, 
(West 2002); 38 C.F.R. § 3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1), and there was some confusion about whether VA 
could actually decide all claims prior to the expiration of 
the one year period that was provided by statute.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, (Fed. Cir. Sept. 22, 2003); see also 
38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress made the new 
amendments effective retroactive to the date of the VCAA, 
they effectively overturn, or invalidate, the Federal 
Circuit's holding in PVA.  Thus, although the veteran's 
appeal was ongoing during this change in the law, no due 
process violations can arise because of PVA concerns or the 
recent amendments.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 (1993). 

In this case, the VCAA duties have been met.  Specifically, 
the veteran has been informed of:  (1) the evidence necessary 
to establish entitlement, and which portion of this evidence 
VA would get; and (2) what portion the veteran needed to 
obtain, see 38 U.S.C.A. § 5103(a) and Quartuccio v. Principi, 
16 Vet. App. 183 (2002); (3) what VA already had done on his 
claim; and (4) the VA laws and regulations governing his 
claim.  Although the specific VCAA notice letter was sent in 
conjunction with his initial claim that immediately preceded 
his PTSD claim, both this letter and the August 2002 rating 
decision and December 2002 Statement of the Case (SOC) 
collectively apprised him of the type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  Together, these documents 
informed him that a current PTSD diagnosis was needed to 
confirm he has this condition.  And even if he met this 
threshold evidentiary burden of proving he has this 
condition, the RO advised him that medical evidence still was 
needed to link the PTSD to his service in the military-and, 
in particular, to a verified stressor.

Therefore, the Board finds that VA's duties pursuant to the 
VCAA, where triggered, have been fulfilled.  In each 
instance, as it became apparent that there may be any 
information, or medical or lay evidence, not previously 
provided to VA, that may have been necessary to substantiate 
the veteran's claim, VA notified the veteran both of the 
necessary information and of which evidence he was to submit 
and which evidence VA would attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran, instead, is disagreeing with the competent 
medical evidence, alleging that he has PTSD although this 
condition has not been clinically diagnosed.  He has not 
averred that additional supporting evidence exists; in fact, 
he specifically stated in February 2001 that VA had not 
treated him, and his private medial records have been 
obtained.  Also, because no additional evidence has been 
identified by him as being available, but absent from the 
record, the Board finds that any failure on the part of VA to 
further notify him of what hypothetical evidence would be 
secured by VA and what evidence would be secured by him is 
harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  Here, 
though, there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case.  Hence, the Board finds 
that any such failure is inconsequential.  While perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA also has satisfied the duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A.  The RO has obtained all available service 
medical records, scheduled VA examinations, and obtained 
other private records concerning his claim.  And no other 
evidence, not already of record, has been cited as relevant 
to the claim.  Obviously then, none need be obtained since 
none exists.  Therefore, no prejudice to the veteran results 
from the consideration of his claim at this juncture.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  PTSD

Service connection may be established for current disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing injury or disease beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection for PTSD, in particular, requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) a link, established 
by medical evidence, between current symptoms and an 
in-stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

In this appeal, the veteran alleges he has paranoia, poor 
memory, and problems with his nerves.  See, e.g., an August 
2002 VA treatment note.  He attributes all of these symptoms 
to his service in the military.  Supporting lay statements 
have been submitted to show that he had stomach trouble (a 
nervous stomach) during service.

The veteran underwent VA compensation examinations in 
December 2001 and March 2002.  At the conclusion of the 
December 2001 evaluation, he was diagnosed with an organic 
mental disorder secondary to an ongoing hypoglycemic 
condition.  The examiner found that the veteran did present 
with chronic episodes of anxiety, distress, and confusion, 
but that medical work-ups attributed the disorder to 
significant hypoglycemic attacks that were apparently related 
to a previous 
gastro-intestinal procedure, not his service in the military.

The March 2002 VA examination report shows that, although the 
veteran did witness the well-documented explosion and fire on 
one of the vessels he was stationed on during service, there 
still are no objective clinical indications that he has PTSD 
as a consequence of that unfortunate incident.  This is 
because he did not meet the criteria for category B or C for 
a diagnosis of PTSD.  Thus, although he has experienced some 
non-specific symptoms that could be consistent with a PTSD 
diagnosis, such as anger and irritability, the VA examiner 
specifically found that the veteran's anxiety state was due 
to his hypoglycemic spells and not the in-service stressor.  
And PTSD was not even diagnosed at the conclusion of that 
evaluation.

Although the August 2002 VA outpatient treatment note alluded 
to above by the social work service list an impression of 
PTSD, it is based on the veteran's oral history only and not 
on an objective independent review of his claims file, 
for comparison, or on an actual mental status evaluation.  
See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  So this 
evidence has little to no actual probative value in 
determining whether he has PTSD, much less whether it is due 
to a stressful event in service.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The VA examiners in December 2001 and March 2002, on the 
other hand, not only elicited an oral history from the 
veteran, himself, but also compared it to his history as 
documented in his claims file-which was comprehensive and 
included his occupational, psychiatric, military, and social 
history.  And he underwent an objective mental status 
examination as a supplement to that, to correlate the 
clinical findings noted with his particular medical history.  
So this is the most complete, probative evidence of record, 
and there is legitimate reason to give it greater weight and 
credibility than the evidence to the contrary.  See Sanden v. 
Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).



Therefore, the preponderance of the evidence is against the 
claim, meaning the benefit of the doubt rule does not apply, 
and the claim must be denied.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



